        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 1 of 12




             IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF PENNSYLVANIA

                                           :
DONALD J. TRUMP FOR                        :    Civil Action
PRESIDENT, INC., et al.,                   :
                                           :    No. 2:20-CV-966
                          Plaintiffs,      :
                                           :
             v.                            :    Judge J. Nicholas Ranjan
                                           :
KATHY BOOCKVAR, et al.,                    :
                                           :
                          Defendants.      :

            RESPONSE OF THE BUCKS, CHESTER, AND
         MONTGOMERY COUNTY BOARDS OF ELECTIONS
      TO PLAINTIFFS’ MOTION FOR A SPEEDY DECLARATORY
        JUDGMENT HEARING AND EXPEDITED DISCOVERY

      The Boards of Elections of Bucks, Chester, and Montgomery Counties

believe that Plaintiffs’ claims should not survive Rule 12 motion practice.

Pennsylvania state courts are currently considering the very state law issues that

Plaintiffs ask this Court to decide; therefore, this Court may determine that it

should abstain from hearing this case. Moreover, the Complaint has fatal

procedural and substantive flaws that require its dismissal. Because prompt

resolution of the case will minimize disruption to the November 2020 election, the

Bucks, Chester, and Montgomery Boards do not oppose a reasonable acceleration

of the briefing schedule for Rule 12 motions.
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 2 of 12




      Expedited discovery, on the other hand, will do nothing to speed resolution

of this case, and will place unreasonable burdens upon public servants who are

already stretched thin. First, given the likelihood that the case will not survive

motion practice, discovery will likely be unnecessary. Second, Plaintiffs’ proposed

wide-ranging inquiry into every precinct-level hiccup and every management

decision in the administration of the 2020 primary election is irrelevant to this

case, which centers on statutory interpretation. Third, the discovery Plaintiffs seek

duplicates information that will soon be provided in an ongoing Pennsylvania

legislative inquiry; it is neither necessary nor appropriate for the Plaintiffs to repeat

an investigation that the legislature is already carrying out. Finally, the discovery is

overbroad and will impose huge burdens on the Court, which will need to wade

into complex issues of relevance, proportionality, and privilege, and on the Bucks,

Chester, and Montgomery Boards, who are consumed with planning and preparing

for the next election. Plaintiffs cannot show good cause for the expedited discovery

they seek.

I.    Motion Practice Is Likely to End or Significantly Narrow Plaintiffs’
      Claims
      Because the Bucks, Chester, and Montgomery County Boards received

Plaintiffs’ Complaint and retained counsel only a short time ago, they have not yet

identified or fleshed out all the arguments they may make in their Rule 12 Motion.

However, it does not require extensive analysis to see many serious potential flaws


                                          -2-
         Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 3 of 12




in Plaintiffs’ Complaint. The Bucks, Chester, and Montgomery Boards are

assessing these flaws; they may raise some, or all, of the following issues, as well

as others, in their Rule 12 Motion.

      First, for example, there are at least three cases pending in Pennsylvania

state court that directly address the state law issues that Plaintiffs raise in this case.

These are:

             • Pennsylvania Democratic Party v. Boockvar, Pa. Commonwealth
               Court, No. 407 MD 2020. Like the instant case, Pennsylvania
               Democratic Party seeks relief related to drop boxes for absentee
               and mail-in ballots, canvassing procedures for those ballots, and
               poll watcher residency requirements. It also seeks relief related to
               ballot return deadlines. The Petition is attached to this Response as
               Exhibit A.

             • NAACP Pennsylvania State Conference v. Boockvar, Pa.
               Commonwealth Court, No. 364 MD 2020. NAACP, like the instant
               case, seeks relief related to drop boxes for absentee and mail-in
               ballots and canvassing procedures for those ballots. It also seeks
               relief related to early voting procedures, ballot applications,
               selection and notification of polling places, and voting technology.
               The Petition is attached to this Response as Exhibit B.

             • Crossey v. Boockvar, Pa. Supreme Court, No. 108 MM 2020
               (originally filed in Commonwealth Court). Like the instant case,
               Crossey seeks relief related to return procedures and canvassing
               procedures for absentee and mail-in ballots. It also seeks relief
               related to ballot return deadlines, and postage for absentee and
               mail-in ballots. The Petition is attached to this Response as Exhibit
               C.
Given this pending litigation, the Court could conclude that it should invoke the

Pullman and/or Burford doctrines and abstain from adjudicating this case. Pullman



                                           -3-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 4 of 12




abstention is appropriate where, as here, a claim turns upon a contested

interpretation of state law. See, e.g., De La Fuente v. Cortes, 207 F. Supp. 3d 441,

453 (M.D. Pa. 2016) (invoking Pullman jurisdiction where, as here, a plaintiff

asked for a holding that state election officials had wrongly interpreted state law,

and “an alternative appropriately exists with the Pennsylvania state courts”);

Chiropractic America v. LaVecchia, 180 F.3d 99, 104 (3d Cir. 1999) (holding that

federal court must decline under Burford to involve itself in complex state

regulatory regimes “[w]here timely and adequate state-court review is available”)

(quoting New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 491

U.S. 350, 361 (1989)).

      Second, the Court may determine that even if it need not formally abstain, it

should not exercise jurisdiction over Plaintiffs’ requests for declaratory judgment.

In State Auto Ins. Cos. v. Summy, 234 F.3d 131 (3d Cir. 2001), the Third Circuit

held that a district court should have declined to exercise jurisdiction over a

declaratory judgment action when the same issues were before a state court. The

Court noted that district courts should consider staying their hands when the “state

law involved is close or unsettled” and when simultaneous state and federal

proceedings could create “duplicative and piecemeal litigation.” Id. at 135. Here,

because the state courts are considering legal issues that could dispose of




                                         -4-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 5 of 12




Plaintiffs’ claims, the Court should similarly exercise its discretion and decline to

consider Plaintiffs’ claims for declaratory relief.

      Third, the Bucks, Chester, and Montgomery Boards may argue that claims

of state constitutional violations are not properly before this Court. Fourth, they

may contend that some or all of the Plaintiffs lack standing. Fifth, Plaintiffs’

Complaint appears to allege not that certain kinds of drop boxes, for example, are

themselves unconstitutional, but that unconstitutionality arises from the possibility

that different counties may have different kinds of boxes. The Boards may argue

that without an allegation that particular county practices are themselves

unconstitutional, Plaintiffs cannot state a claim against the Boards.

      Finally, the Boards may also argue that Plaintiffs’ allegations of harm are

too speculative to state a constitutional claim. For example, Plaintiffs conjecture

that some kind of voter fraud might occur somewhere in the Commonwealth, that

poll watchers might be uniquely able to prevent this undescribed fraud, and that the

current statutory scheme is preventing these hypothetical poll watchers from

coming to the rescue. Another Court in this Circuit has already held that this very

argument is overly speculative, stating that “[the plaintiffs’] theory is based on

speculation that fraudulent voters may be casting ballots elsewhere in the

Commonwealth and the unproven assumption that these alleged instances of voter

fraud would be prevented by the affected poll watchers were they not precluded



                                          -5-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 6 of 12




from serving at those locations.” Republican Party of Pa. v. Cortes, 218 F.Supp.3d

396, 407 & n.4 (E.D. Pa. 2016). For all these reasons and others, the Bucks,

Chester, and Montgomery Boards believe, some or all of Plaintiffs’ claims are

likely to be dismissed without the need for discovery.

II.   Because Plaintiffs’ Requested Discovery Is Irrelevant, Duplicative, and
      Unreasonably Burdensome, Plaintiffs Cannot Show Good Cause to
      Expedite It
      Plaintiffs represent that their requested discovery is “limited and targeted to

recent and likely easily accessible information,” Plfs.’ Mot. ¶ 20, but it is not.

Running an election is a massive operation, and Plaintiffs seek extensive, broad-

ranging discovery that could cover most aspects of this operation. For example,

Plaintiffs apparently intend to seek disclosure of information “including, but not

limited to,”

               • “[A]ny problems or other issues that Defendants experienced” with
                 the hundreds of thousands of ballot applications and ballots they
                 handled, id. ¶ 8b-c;

               • Defendants’ internal communications and “reasons and decisions
                 for using or not using” several different types of ballot collection
                 methods, id. ¶ 8d-e;

               • All of Defendants’ internal and external communications about
                 ballot collection methods, id. ¶ 8f; and

               • Defendants’ investigation of and response to all “reported voter or
                 voting fraud” of any nature and at any time, id. ¶ 8j.




                                          -6-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 7 of 12




Plaintiffs have not provided Defendants or the Court with drafts of the discovery

they seek to serve, and have not disclosed which counties or third parties it will

target for written discovery or depositions.

      Courts in this Circuit have found “good cause” for expedited discovery when

“the plaintiff’s need for expedited discovery, in consideration of the administration

of justice, outweighs the possible prejudice or hardship to the defendant.” Samuel,

Son & Co. v. Beach, 2013 WL 4855325,*3 (W.D.P.A. Sept. 11, 2013). Here,

because Plaintiffs have no reasonable need for the discovery they seek and the

hardship to the Bucks, Chester, and Montgomery Boards is immense, the Court

should deny Plaintiffs’ request.

      A.     Because This Case Involves Questions of Statutory Interpretation,
             the Discovery Plaintiffs Seek Is Largely Irrelevant
      “[C]ourts generally deny motions for expedited discovery when the

movant’s discovery requests are overly broad.” Philadelphia Newspapers, Inc., v.

Gannett Satellite Info. Network, Inc., 1998 WL 404820 (E.D. Pa. 1998). Here,

Plaintiffs do not, and apparently cannot, explain how their expansive discovery

relates to their actual claims. Most of Plaintiffs’ allegations involve questions of

interpretation of the Pennsylvania Election Code. See, e.g., Complaint ¶¶ 95

(Election Code provisions as to where voters may return ballots), 107 (meaning of

“polling place” in Election Code), 106 (notice requirements), 113 (ballot envelope

requirements). The minutiae of past elections and individual counties’ decision


                                         -7-
             Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 8 of 12




processes are irrelevant to these allegations; the question is what the statute means,

not the day to day details of the counties’ administration of the statute or their

thoughts about that administration. Accordingly, the information Plaintiffs purport

to seek is not relevant, because it does not make any fact that is “of consequence”

“more or less probable than it would be without the evidence.” Fed. R. Civ. P. 401.

This information is not discoverable at all, let alone discoverable on an expedited

basis.

         B.      An Ongoing Legislative Inquiry Will Render the Discovery
                 Plaintiffs Seek Superfluous
         The Defendants are in the midst of providing information to the

Pennsylvania legislature that overlaps with many of Plaintiffs’ proposed discovery

requests. Plaintiffs’ fellow Republicans in the state legislature1 have described this

process in the Proposed Preliminary Objections Brief that they attached to a

Petition to Intervene filed on July 8, 2020, in the Commonwealth Court. See

Petition to Intervene in NAACP v. Boockvar, attached as Exhibit D, at attachment

Aat 1:

                 The political branches of government are now in the
                 process of analyzing the conduct of the Primary Election.


        Plaintiffs’ fellow Republicans apparently disagree with Plaintiffs about the
         1

adequacy of Pennsylvania’s election management efforts. See Ex. Dat 1 (stating
that the 2020 primary election “operated within a well-considered framework that
performed admirably given the exigent circumstances” of the COVID-19
pandemic).


                                           -8-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 9 of 12




             They recently enacted Act 35 of 2020, which will require
             the Secretary of the Commonwealth to publish a report
             on the 2020 Primary Election, to include a data analysis
             of the recent reforms of [legislation creating and
             amending election procedures]. From this, the political
             branches will be able to analyze the conduct of the 2020
             Primary Election so that they are in a position to enact
             such additional measures as may be required for the 2020
             General Election.
       The legislation referred to, 71 P.S. § 279.6, requires the Department of State

to collect information from the Counties and furnish a report to the legislature by

August 1, 2020. This report, which the Department must also publish on its

website, is to provide detailed information on 25 different primary-related topics,

including numbers of absentee and mail-in ballot applications and approvals,

misdelivered or wrongly voted ballots, canvassing procedures, ballot challenges,

and polling place consolidation. The fact that this detailed information will shortly

be available to Plaintiffs further lessens any need for expedited discovery.

      C.     Granting Expedited Discovery Would Put an Unreasonable
             Burden on the Bucks, Chester, and Montgomery Boards, the
             Voters They Serve, and the Courts
      Under any circumstances, providing the massive amounts of discovery

Plaintiffs seek would be a burdensome undertaking. To provide that discovery in

two weeks, while also absorbing Plaintiffs’ Complaint, preparing Rule 12 Motions,

and, most importantly, preparing for the 2020 general election, would severely

prejudice the Bucks, Chester, and Montgomery Boards. As the Court is no doubt



                                         -9-
        Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 10 of 12




aware, the COVID-19 pandemic has put a strain on government functions across

the Commonwealth and the country; social distancing requirements mean that

many offices are operating with limited personnel, making physical and electronic

files more difficult to access and copy. Accordingly, responding to expedited

discovery would cause a hardship to the Bucks, Chester, and Montgomery Boards

and could divert them from their critical election-related responsibilities.

Moreover, because Plaintiffs’ discovery requests will apparently call for

information protected by various privileges and will raise issues of relevance and

burdensomeness, permitting expedited discovery will also generate discovery

disputes that could burden the Court and its staff.

III.   CONCLUSION
       As stated above, and as set forth in the attached proposed Order, the Boards

of Elections of Bucks, Chester, and Montgomery Counties respectfully request that

the Court order expedited briefing of Rule 12 Motions, allowing at least two weeks

from the date of the Order for the Boards to file their Motions. The Boards

respectfully request that the Court otherwise DENY Plaintiffs’ Motion.




                                         - 10 -
      Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 11 of 12




                               Respectfully submitted,

                               HANGLEY ARONCHICK SEGAL
Date: July 13, 2020            PUDLIN & SCHILLER

                               By:    /s/ Mark A. Aronchick
                                      Mark A. Aronchick (PA 20261)
                                      Michele D. Hangley*
                                      Robert A. Wiygul*
                                      John B. Hill*
                                      One Logan Square, 27th Floor
                                      Philadelphia, PA 19103
                                      Telephone: (215) 496-7050
                                      Email: maronchick@hangley.com

                               Counsel for Bucks, Chester, and Montgomery
                               Counties’ Boards of Elections


                               * Pro hac vice motions to be filed




                                  - 11 -
       Case 2:20-cv-00966-NR Document 76 Filed 07/13/20 Page 12 of 12




                         CERTIFICATE OF SERVICE


      I, Mark A. Aronchick, certify that on July 13, 2020, I caused a true and

correct copy of the foregoing Response to be electronically filed and served with

the Court using the Electronic Case Filing System.

                                      /s/ Mark A. Aronchick
                                      Mark A. Aronchick
